DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 10/11/2022. Claims 1-4, 6-10, 14-16 & 18-27 are pending in this application. Claims 5, 11-13 & 17 are canceled. Claims 22-27 are new. 
	Claims 1-4, 6-10, 14-16 & 18-27 are examined in this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 2010/0184295) in view of Yeh et al. (US 2008/0038931).
Re claim 1, Sato teaches, Figs. 4b-7b, [0018, 0021-0023, 0035], a process for fabricating an integrated circuit, comprising: 
-forming trenches in a semiconductor substrate (100) having a first zone (right) and a second zone (left), wherein forming trenches comprises: 
-forming a first nitride stop layer (120) over a front face of the semiconductor substrate (100) in the first zone and in the second zone (Fig. 4b); 
-forming a second stop layer (130) over the first nitride stop layer (120) in the second zone (Fig. 4c); and 
-performing a dry etch delimited by an etch mask (BARC & PR) in the first zone and in the second zone, wherein performing said dry etch comprises performs: 
etching, in a given time, in the first zone, through the first nitride stop layer (120) and into the semiconductor substrate (100) down to a first depth relative to the front face to form a first trench (right trench); and 
etching, in said given time, in the second zone, through the second stop layer (130), through the first nitride stop layer (120) and into the semiconductor substrate (100) down to a second depth relative to the front face to form a second trench (left trench); 
wherein the second depth (left) is shallower than the first depth (right) (Fig. 7b).

    PNG
    media_image1.png
    241
    555
    media_image1.png
    Greyscale

Sato does not explicitly teach a second nitride stop layer over the first nitride stop layer. 
	Yeh teaches a second nitride stop layer (74) over the first nitride stop layer (66) (Fig. 7, [0020-0021]). 
	As taught by Yeh, one of ordinary skill in the art would utilize/modify the above teaching to obtain a second nitride stop layer as claimed, because nitride layer is known and widely used in the art as etch stop and/or masking layer. Further it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yeh in combination Seo due to above reason. 
Note: supported by Tzeng et al. (US 6,794,254, col. 4, lines 3-4) teaching nitride layer serving as a masking layer.
Re claim 2, in combination cited above, Sato/Yeh teaches completely removing the second nitride stop layer (130) (Sato, Figs. 7b-8). 
3.	Claim(s) 1-3, 6, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2007/0066030) in view of Agnello et al. (US 6,406,962).
Re claim 1, Kim teaches, Figs. 4A-E, [0027, 0031, 0033, 0034], a process for fabricating an integrated circuit, comprising: 
forming trenches (110, 112) in a semiconductor substrate (100) having a first zone (B) and a second zone (A), wherein forming trenches comprises: 
-forming a first stop layer (104a, 106 and/or with right 108) over a front face of the semiconductor substrate (100) in the first zone (B) and in the second zone (A) (Fig. 4C); 
-forming a second nitride stop layer (left 108) over the first stop layer (104a, 106) in the second zone (A) (Fig. 4C); and 
-performing a dry etch delimited by an etch mask (109) in the first zone (B) and in the second zone (A), wherein performing said dry etch comprises performs: 
etching, in a given time, in the first zone (B), through the first stop layer (106/right 108) and into the semiconductor substrate (100) down to a first depth relative to the front face to form a first trench (112); and 
etching, in said given time, in the second zone (A), through the second nitride stop layer (left 108), through the first stop layer (104a, 106) and into the semiconductor substrate (100) down to a second depth relative to the front face to form a second trench (110); 
wherein the second depth (110) is shallower than the first depth (112) (Fig. 4E).

    PNG
    media_image2.png
    376
    529
    media_image2.png
    Greyscale

Kim does not explicitly teach forming a first nitride stop layer.  
 	Agnello teaches a plurality of nitride layers (40) (Fig. 1, col. 7, last par.).
	As taught by Agnello, one of ordinary skill in the art would utilize/modify the above teaching to obtain a first nitride stop layer as claimed, because nitride layer is known and widely used in the art as etch stop layer, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Agnello in combination Kim due to above reason. 
 Re claim 2, Kim teaches completely removing the second nitride stop layer (left 108) (Figs. 4G-H). 
Re claim 3, in combination cited above, Kim/Agnello teaches after performing the dry etch, performing a wet etch that laterally removes a portion of the first nitride stop layer (consider 104a, 106 or as discussed in claim 1) from flanks that are etched by performing the dry etch, wherein performing said wet etch completely removes the second nitride stop layer (left 108) (Kim, Figs. 4G-H, [0044]). 
	Re claim 6, in combination cited above, Kim/Agnello teaches overfilling the first trench (112) and the second trench (110) with a dielectric material (114); and performing a chemical-mechanical polishing operation that is stopped by the first nitride stop layer (consider 104a, 106 or discussed in claim 1); wherein the dielectric material (114) in the first trench and the second trench form shallow trench isolations (Fig. 4G).
	Re claim 7, Kim teaches forming a non-volatile memory (peripheral circuit of flash memory) in the first zone (B) of the semiconductor substrate (100); and forming a logic portion (e.g. cell transistors) in the second zone (A) of the semiconductor substrate (100) [0046].
	Re claim 10, Kim teaches a difference between the first depth and the second depth is between 10 nm and 100 nm (e.g. first depth of trench 110 is about 1000 A-2000 A, and the second depth of trench 112 is about 3000 A-4000 A) [0034].
4.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seo as modified by Yeh as applied to claim 1 above, and further in view of Jen et al. (US 2017/0025429).
	The teachings of Seo/Yeh have been discussed above. 
Re claim 9, Seo/Yeh does not explicitly teach forming a capacitive element in the first zone of the semiconductor substrate; and forming a non-volatile memory in the second zone of the semiconductor substrate. 
Jen teaches forming a capacitive element in the first zone (300) of the semiconductor substrate (100); and forming a memory in the second zone (200) of the semiconductor substrate (Fig. 9, [0017]). 
As taught by Jen, one of ordinary skill in the art would utilize and modify the above teaching to obtain capacitive element and a non-volatile memory in zones of a substrate as claimed, because it aids in achieving a better integration of capacitor structure and memory cell structure. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Jen in combination Seo/Yeh due to above reason. 
Allowable Subject Matter
5.	Claims 4 & 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 14-16 & 18-27 are allowed. The allowable subject matters include steps of “depositing a second nitride stop layer over the first nitride stop layer…performing a wet etch to completely remove…the first nitride stop layer” (claim 14) & “forming a dielectric envelope on flanks and bottom of the first trench…form as a vertical of a buried transistor” (claim 22). 
Response to Arguments
6.         Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        10/18/22